DETAILED ACTION
	Claims 1, 3, 5, 7, 11, 13, 15, 16, 24, 28-31, 39-41, 89, 91, 96, and 100 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/US18/31891 filed on May 9, 2018, which claims benefit of 62/574,140 filed on October 18, 2017, 62/504,440 filed on May 10, 2017, and 62/504,446 filed on May 10, 2017 is acknowledged in the instant application file.
Information Disclosure Statement
	The Information Disclosure Statements filed on December 13, 2019, November 11, 2020, and December 21, 2020 have been considered by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of WO 2005/020885, which teaches compounds where R3 is hydrogen.  See compound 306, page 158.    While a substitution of hydrogen for methyl can normally be considered an obvious variant, the teachings of the WO document do not provide any information except for the compound to be pharmaceutically active except for a general allegation of antiviral activity and the presence of the compound in a list of 1360 compounds with no data of activity against any virus.  Therefore, compound 306 cannot be determined to be a lead compound and therefore would not be selected for further modification.  Hence, the claims are prima facie allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 5, 7, 11, 13, 15, 16, 24, 28-31, 39-41, 89, 91, 96, and 100 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626